Citation Nr: 1401789	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-15 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic otalgia (ear pain), to include as secondary to service-connected temporomandibular joint (TMJ) dysfunction.

2.  Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder, to include as secondary to TMJ dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1975 to January 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2013 and accepted such hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file.  

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND following the ORDER section of this decision.  This issue is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

Chronic otalgia is etiologically related to the Veteran's service-connected TMJ dysfunction.  


CONCLUSION OF LAW

Chronic otalgia is proximately due to or the result of the Veteran's service-connected TMJ dysfunction.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of her claim decided on the merits herein.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim of entitlement to service connection for chronic otalgia.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

Legal Criteria

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran has asserted that she has chronic otalgia as a result of her service-connected TMJ dysfunction.

A review of the medical evidence of record shows that the Veteran has consistently reported ear pain in conjunction with the various symptoms resulting from her TMJ dysfunction.  In April 2009 letters from her treatment providers at William Beaumont Army Medical Center (WBAMC), it was noted by Drs. M.M. and C.H. that the Veteran had longstanding ear pain despite not having an infection or other cause for her earaches and that the ear pain was related to her TMJ dysfunction.    

In March 2009, the Veteran was afforded a VA dental examination.  At that time, she reported chronic pain in her ears as a result of her TMJ dysfunction.  The examiner noted the complaints of chronic ear pain and found that the symptoms reported were most likely caused by asymmetrical mandibular repositioning with moderate mandibular nerve damage due to TMJ surgery. 

A review of the VA Medical Center treatment notes of record shows that the Veteran has continued to report ear pain in conjunction with her TMJ dysfunction.  At a March 2013 audiology consultation, the Veteran was diagnosed with otalgia related to her TMJ dysfunction. 

In sum, the Veteran has consistently reported chronic otalgia related to her TMJ dysfunction.  The Veteran's treatment providers at WBAMC have indicated that her complaints of ear pain are related to her TMJ dysfunction and not other causes, such as infection.  Finally, the March 2009 VA examiner competently opined that the Veteran's reported symptoms were related to her TMJ dysfunction.

Therefore, the Board finds that the preponderance of the evidence supports the claim and entitlement to service connection for chronic otalgia is warranted.   


ORDER

Entitlement to service connection for chronic otalgia is granted.  


REMAND

The Board finds that additional development is required before the Veteran's remaining claim on appeal is decided.  

The Veteran has asserted that she has a psychiatric disability that is secondary to her service-connected TMJ dysfunction and its associated complications.  A review of the medical evidence of record shows that the Veteran has been diagnosed with various psychiatric disabilities, to include major depressive disorder.  

In November 2010, the Veteran was afforded a VA examination.  At that time, the examiner found that the Veteran did not meet the diagnostic criteria for a diagnosis of a psychiatric disability.  As a result, the examiner found that a medical etiology opinion was not necessary.  The Board notes that the examiner did not comment on the evidence of record indicating that not only had the Veteran been diagnosed with a psychiatric disability, but that she had received treatment for such, to include medication.  As the VA examiner made a finding that was inconsistent with the other evidence of record and failed to discuss the contradictions in the examination report, the Board finds the November 2010 VA examination to be inadequate upon which to base a denial of entitlement to service connection.  

Therefore, the Veteran should be afforded a new VA examination to determine the nature and etiology of any currently present psychiatric disability.  

Additionally, at her July 2013 Board hearing, the Veteran testified that she received mental health treatment from Atlantis Health Services and WBAMC, and had received such as recently as June 2013.  The Veteran reported that her private treatment providers had told her that her current psychiatric disability was related to her service-connected TMJ dysfunction and associated complications.  A review of the record shows that the most recent treatment record from either of those providers is from July 2010. 

Therefore, efforts to obtain current treatment records, both VA and non-VA, should be made prior to a decision being rendered in this case.

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran, to specifically include mental health treatment records from Atlantis Health Services and William Beaumont Army Medical Center, should be obtained and associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of any unsuccessful efforts, in order to allow them the opportunity to obtain and submit those records for VA review.

2. Then, the Veteran should be afforded a VA examination by a psychologist or psychiatrist with sufficient expertise to determine the nature and etiology of any currently present psychiatric disability.  The Veteran's claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed. 

Based upon the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present psychiatric disability as to whether it is at least as likely as not (50 percent or greater probability) that the disability was caused or chronically worsened by the Veteran's service-connected TMJ dysfunction and associated complications.  

If it is determined that the Veteran does not meet the diagnostic criteria for a diagnosis of a psychiatric disability, the examiner should reconcile that finding with the other evidence of record showing diagnoses and treatment of various psychiatric disabilities. 

The supporting rationale for all opinions expressed must be provided.

3. The RO or the AMC should undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's remaining claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


